Citation Nr: 0316367	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, 
variously diagnosed.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as secondary to a personal 
assault.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and her father




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to July 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran testified before the undersigned Veterans Law 
Judge in May 1998.  A transcript of the hearing is of record.  
In August 1998, the Board remanded the acquired psychiatric 
disorder claim for further development.  Subsequently, the 
veteran filed a claim for PTSD.  Both claims are now ready 
for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified her of the 
information and evidence necessary to substantiate her 
claims.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic psychiatric 
disorder.

3.  The medical evidence is negative for a chronic 
psychiatric disorder for several years after service 
separation.

4.  The medical evidence shows that there is no medical nexus 
between military service and the veteran's current 
psychiatric complaints.

5.  Neither the pre-amendment nor the amended 
diagnostic/stressor criteria for PTSD is more favorable to 
the veteran and both will be considered.

6.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, variously diagnosed, 
was not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  PTSD was not incurred in or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that her current psychiatric disorder is 
related to military service.  Further, she claims that she 
was sexually assaulted while on active duty and suffers from 
PTSD as a result.  At a hearing before the Board, she related 
that she first started having problems with depression in 
February 1979.  She indicated that she drank alcohol because 
of depression.  Her mother testified that her daughter had 
multiple problems after undergoing dental surgery, including 
depression.  She also testified as to her depression at a 
personal hearing.  At that time, her father related that she 
was never the same after she served in the military.  The 
Board will separately consider a claim for an acquired 
psychiatric disorder and a claim for PTSD.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for an Acquired Psychiatric Disorder.  As 
an initial matter, the Board notes that the service medical 
records are completely negative for complaints of, treatment 
for, or diagnosis of a psychiatric disorder of any kind.  In 
February 1980, she was treated for "improper use of drug-
Opiate and derivatives."  However, there is no evidence of a 
chronic psychiatric disorder shown in service.  

Next, there is no evidence of continuity of psychiatric 
symptomatology as evidenced by the absence of psychiatric 
treatment for many years after the veteran's release from 
service in July 1980.  Of note, in 1985, some five years 
after service separation, the veteran was treated for mixed 
substance abuse.  In 1990, she was treated for heroin and 
cocaine use.  The diagnoses included alcohol and drug abuse 
and mild dementia.  Additional outpatient treatment records 
show on-going treatment for alcohol and drug abuse throughout 
the 1990s and to the present time.  

In a November 1990 treatment note, the veteran reported a 
history of drug use since 1976 (predating military service) 
and intravenous heroin use since January 1990 (ten years 
after service separation).  In a December 1990 
hospitalization for drug treatment, diagnoses of opiate, 
cocaine, cannabis, and alcohol dependence and abuse were 
noted.  In December 1993, she was hospitalized for alcohol 
dependence, polysubstance dependence, and psychosis not 
otherwise specified, possibly organic etiology.  This is the 
first report of a psychiatric diagnosis other than drug or 
alcohol abuse.  Subsequent psychiatric diagnoses included 
mood disorder with psychiatric features, rule/out bipolar 
disorder, rule/out manic depressive disorder, depression, 
major depression, schizoaffective disorder, and bipolar 
disorder with psychotic features.

For purposes of this decision, the Board notes that direct 
service connection may not be granted for any condition due 
to the veteran's own willful misconduct.  Under 38 C.F.R. § 
3.301(c)(2), (3), alcoholism and drug abuse are the result of 
willful misconduct.  The Board notes that the veteran's 
alcohol and drug abuse has been diagnosed separately from 
other psychiatric disorders, such as bipolar disorder and 
major depression, with no clinical evidence suggesting that 
alcohol or drug abuse resulted from or was in any way 
"secondary" to her other psychiatric disorder.  
Additionally, alcohol and drug use is noted to have been 
demonstrated several years prior to the onset of acquired 
psychiatric pathology.  Moreover, a fair reading of the 
clinical evidence suggests that, although her disability 
picture certainly includes multiple psychiatric diagnoses, 
the veteran's primary problem is alcohol and drug abuse, 
which may not be considered for VA service connection 
benefits. 

Moreover, while it is clear that the veteran now experiences 
various psychiatric symptomatology, other than alcohol and 
drug abuse, the Board places significant probative value on 
the multi-year gap between discharge from military service 
and the reported psychiatric complaints which can be 
considered compensable for VA purposes, and finds that the 
post-service psychiatric symptomatology is too remote in time 
to support a finding of in-service onset, particularly given 
the lack of continuity of symptomatology during the multi-
year gap between military discharge in 1980 and the 1993 
reference to a psychosis.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current psychiatric complaints to active military service.  
Of note, multiple outpatient treatment records show on-going 
treatment related to variously-diagnosed psychiatric 
disorders but do not establish a medical nexus between the 
veteran's military service and her complaints.  The mere 
contentions of the veteran as to a medical nexus, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate his or her complaints with an 
event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

The Board also places high probative value on a January 2003 
VA medical opinion.  At that time, the physician noted that 
he had examined the veteran in October 2002 and had reviewed 
the claims file in December 2002.  Based on his examination 
and review, he concluded that the veteran's "current 
psychiatric disorder [was] not the result of military 
service."  The Board is inclined to assign significant 
weight to this opinion because it was rendered specifically 
to address the issue on appeal.  

Thus, in the absence of a chronic psychiatric disability 
shown during military service, the lack of psychiatric 
treatment for many years after service separation, and no 
objective medical evidence of a nexus between military 
service and the veteran's current psychiatric complaints, her 
claim for service connection for an acquired psychiatric 
disorder must be denied.

Service Connection for PTSD.  To the extent the veteran 
asserts a specific claim for PTSD, the Board notes that while 
this appeal was pending, the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (2002)).  Although the new regulation 
purports to essentially restate the three essential elements 
previously in effect, the timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as to this claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

Evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1998); see also Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993) and Gaines v. West, 11 Vet. 
App. 113 (1998).  Under the old regulations, if the claimed 
stressor was related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, the reference to combat citations 
was removed.  Nonetheless, under both the old and the new 
regulations, if the "claimed stressor [was] not combat 
related, a veteran's lay testimony regarding in-service 
stressors [was] insufficient to establish the occurrence of 
the stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat nor has she so asserted.  Rather, she maintains 
that she was raped by a fellow soldier on one occasion and 
later raped by a sergeant on a separate occasion.  She 
acknowledged that she did not report either incident.  As 
noted above, service medical records reveals no complaints, 
symptomatology, or findings of a psychiatric disorder.  

After a review of the medical evidence, the Board concludes 
that the veteran's claim for PTSD must be denied.  
Significantly, under the new and old regulations, service 
connection for PTSD requires a diagnosis of PTSD.  
38 C.F.R. § 3.304(f) (1998), (2002); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  In this case, a diagnosis of PTSD has 
never been confirmed.  Specifically, in an October 2002 VA 
mental disorders examination report, the examiner determined 
that he did "not see enough to make the diagnosis of PTSD."  
The final diagnoses included bipolar disorder with psychotic 
features, mixed substance abuse in possible remission, and 
mixed personality disorder.  

Moreover, there are no outpatient clinical records or 
hospital records indicating that the veteran has had 
complaints of, treatment for, or a diagnosis of PTSD.  Of 
note, the veteran attended sessions of a Women's Trauma 
Group, part of PTSD Treatment Group, but was not diagnoses 
with PTSD.  A May 2001 treatment note indicated diagnoses of 
alcohol dependence, in remission, cocaine dependence, in 
remission, and bipolar disorder.  Because the medical 
evidence of record does not establish the first element of 
the claim (a diagnosis of PTSD), there is no need for the 
Board to reach the element of an in-service stressor or the 
element of a causal nexus.  Accordingly, the claim must 
necessarily be denied.

In denying both the claims, the Board has considered the 
veteran's statements that her current psychiatric disorder 
began in military service and the statements of her mother 
and father as to her change in personality.  Although the 
statements may be probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The assertions are of little probative 
value in light of the other objective evidence of record 
showing no chronic disorder during military service, no 
continuing symptomatology indicative of an acquired 
psychiatric disorder for several years after military 
discharge, no medical nexus between her current complaints 
and military service, and no current diagnosis of PTSD.  The 
veteran and her parents lack the medical expertise to offer 
an opinion as to the existence of any current disorders, as 
well as to medical causation of any current disability.  Id.  

Finally, the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. § 5103 (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for her to submit specific 
types of competent evidence that would substantiate her 
claim, and of the specific reasons for denying her claim.  By 
virtue of the information contained in the rating decisions, 
the statement of the case, and the subsequent supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and her representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  

Further, the RO also notified her by letters dated in March 
2001 and October 2002 of her due process rights under the 
VCAA and that she needed to submit evidence in support of her 
claims, such as doctors' records, medical diagnoses, and 
medical opinions, and that VA would assist her in obtaining 
those records.  She was also provided with a questionnaire 
seeking additional information regarding her claim of a 
personal assault by letter dated in July 2001 and also given 
the new personal assault regulations in the March 2003 
supplemental statement of the case.  Moreover, specific 
evidence, including offering the veteran an opportunity to 
report other treatment, was requested in the August 2002 
Board remand.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, all 
medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
clinical records, hospital notes, and post-service medical 
evidence beginning in the 1980s.   In addition, the veteran 
asked and was provided with an opportunity to present 
testimony before the Board in May 1998.  Moreover, the 
veteran's entire medical file was recently reviewed by a VA 
medical examiner for the purposes of addressing the claims on 
appeal and the medical opinion has been carefully considered.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to her case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to an acquired psychiatric 
disorder, variously diagnosed, is denied.

The claim for entitlement to service connection for PTSD, 
claimed as secondary to a personal assault, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

